Case 6:17-cv-00171-PGB-LRH Document 311 Filed 06/19/20 Page 1 of 25 PageID 15053




                               UNITED STATES DISTRICT COURT
                                   MIDDLE DISTRICT OF FLORIDA
                                         ORLANDO DIVISION

     SIEMENS ENERGY, INC.,

                           Plaintiff,

     v.                                                          Case No: 6:17-cv-171-Orl-40LRH

     MIDAMERICA C2L INCORPORATED,

                           Defendant.


                                    REPORT AND RECOMMENDATION
     TO THE UNITED STATES DISTRICT COURT:

               This cause came on for consideration without oral argument on the following motion filed

     herein:

               MOTION:       MIDAMERICA C2L INC.’S MEMORANDUM IN
                             OPPOSITION TO SIEMENS ENERGY INC.’S AMENDED
                             PROPOSED BILL OF COSTS (Doc. No. 304).

               FILED:        APRIL 22, 2020

     I.        BACKGROUND.

               Plaintiffs MidAmerica C2L Incorporated (“MidAmerica”) and Secure Energy, Inc.

     (“Secure”) (collectively, “Plaintiffs”) filed an amended complaint on April 21, 2017, asserting six

     counts against Defendant Siemens Energy, Inc. (“Siemens”), including: (1) breach of contract (count

     I); (2) breach of warranty of fitness for particular purpose (count II); (3) fraudulent

     misrepresentation – Siemens’ support of project (count III); (4) fraudulent misrepresentation –

     failure to disclose defects in technology (count IV); (5) rescission – fraud (count V); and (6)

     rescission – failure of consideration (count VI). Doc. 63. Count III was subsequently dismissed.

     Doc. 74.
Case 6:17-cv-00171-PGB-LRH Document 311 Filed 06/19/20 Page 2 of 25 PageID 15054



             Siemens countersued MidAmerica for breach of contract. Doc. 75. Both parties moved

     for summary judgment. Docs. 146, 149.

             The Court denied Plaintiffs’ motion for summary judgment, granted in part Siemens’ motion

     for summary judgment as to counts II, IV, V, and VI of the amended complaint, and deferred ruling

     on count I and Siemens’ counterclaim. Doc. 203. The Court thereafter granted the remainder of

     Siemens’ motion as to Plaintiffs’ claims but denied the motion as to Siemens’ counterclaim. Doc.

     208. Thus, only Siemens’ counterclaim remained at issue. See Doc. 242. The case proceeded to

     jury trial on the counterclaim. Docs. 265, 268, 270, 272, 277, 279. The jury returned a verdict in

     Siemens’ favor. Doc. 287. Final judgment was thereafter entered in favor of Siemens and against

     MidAmerica. Doc. 294.

             On April 8, 2020, Siemens filed a proposed bill of costs. Doc. 301. 1 Siemens seeks to

     recover a total of $111,782.56 in costs, which includes:

                 •   $1,500.00 in Fees of the Clerk;

                 •   $66,473.77 in Fees for printed or electronically recorded transcripts necessarily

                     obtained for use in the case;

                 •   $4,262.88 in fees for witnesses; and

                 •   $39,545.91 in fees for exemplification and the costs of making copies of any

                     materials necessarily obtained for use in the case.

     Doc. 301-1.




             1
                On March 25, 2020, Siemens filed a proposed bill of costs, as well as a verified motion for taxation
     of costs and memorandum in support. Docs. 295, 296. The verified motion was denied without prejudice
     for failure to comply with Local Rule 3.01(g) and because the motion was not required pursuant to Federal
     Rule of Civil Procedure 54. Doc. 297. Siemens thereafter amended its proposed bill of costs. Doc. 301.
     The amended proposed bill of costs is the subject of this Report and Recommendation.




                                                          -2-
Case 6:17-cv-00171-PGB-LRH Document 311 Filed 06/19/20 Page 3 of 25 PageID 15055



            On April 22, 2020, MidAmerica filed a “Memorandum in Opposition to Siemens Energy

     Inc.’s Amended Proposed Bill of Costs.” Doc. 304. The “Memorandum in Opposition” has been

     construed as a motion. Doc. 309. In the motion, MidAmerica objects to several costs sought by

     Siemens, and asks that the Court review the amended proposed bill of costs and reduce such costs

     accordingly.   Doc. 304.    On review, the undersigned ordered Siemens to file a response to

     MidAmerica’s objections. Doc. 309. Siemens has filed a timely response. Doc. 310. The

     matter was referred to the undersigned, and it is ripe for review.

     II.    APPLICABLE LAW.

            Federal Rule of Civil Procedure 54(d)(1) provides that “[u]nless a federal statute, these rules,

     or a court order provides otherwise, costs—other than attorney’s fees—should be allowed to the

     prevailing party.” Fed. R. Civ. P. 54(d)(1). “Under Rule 54(d), there is a strong presumption that

     the prevailing party will be awarded costs.” Mathews v. Crosby, 480 F.3d 1265, 1276 (11th Cir.

     2007) (citing Arcadian Fertilizer, L.P. v. MPW Indus. Serv., Inc., 249 F.3d 1293, 1296 (11th Cir.

     2001)). “[A] district court needs a ‘sound basis’ to overcome the strong presumption that a

     prevailing party is entitled to costs.” Id. at 1277 (citing Chapman v. AI Transp., 229 F.3d 1012,

     1023–24 (11th Cir. 2000)). Such costs, however, may not exceed those permitted by 28 U.S.C. §

     1920, which delineates the allowable costs as:

                    (1) Fees of the clerk and marshal;

                    (2) Fees for printed or electronically recorded transcripts necessarily
                        obtained for use in the case;

                    (3) Fees and disbursements for printing and witnesses;

                    (4) Fees for exemplification and costs of making copies of any materials
                        where the copies are necessarily obtained for use in the case;

                    (5) Docket fees under 28 U.S.C. § 1923;




                                                      -3-
Case 6:17-cv-00171-PGB-LRH Document 311 Filed 06/19/20 Page 4 of 25 PageID 15056



                       (6) Compensation of court appointed experts, interpreters, and costs of
                           special interpretation services.

     A court cannot award costs other than those specifically authorized in § 1920, unless authorized by

     another applicable statute. See United States EEOC v. W&O, Inc., 213 F.3d 600, 620 (11th Cir.

     2000) (citing Crawford Fitting Co. v. J. T. Gibbons, Inc., 482 U.S. 437, 445 (1987)).

                “When challenging whether costs are properly taxable, the burden lies with the losing party,

     unless the knowledge regarding the proposed cost is a matter within the exclusive knowledge of the

     prevailing party.” Miles v. Provident Life & Accident Ins. Co., No. 6:08-cv-69-Orl-18KRS, 2009

     WL 10670312, at *1 (M.D. Fla. Nov. 16, 2009).

     III.       OBJECTIONS TO AMENDED PROPOSED BILL OF COSTS.

                MidAmerica challenges Siemens’ requests for (1) fees of the Clerk; (2) fees for printed or

     electronically recorded transcripts, which includes the amount charged for video depositions, fees

     related to the video depositions, and fees for expedited or real-time trial transcripts; and (3) fees for

     exemplification and costs of making copies, which includes costs for blowback printing or copying

     as well as e-discovery services. Doc. 304. 2 Each of MidAmerica’s objections will be addressed

     in turn.

                A.     Fees of the Clerk.

                In the proposed bill of costs, Siemens seeks $1,500.00 in “fees of the Clerk” for pro hac vice

     fees for the special appearance of attorneys on its behalf. Doc. 301-2. MidAmerica objects to

     imposition of these costs as unauthorized. Doc. 304, at 6–7. In response, Siemens states that

     “[a]lthough there is authority that would permit Siemens to recover pro hac vice fees, in the interest




                2
               MidAmerica does not challenge the $4,262.88 in requested costs for “fees for witnesses.” See
     Doc. 301-1, at 1; Doc. 304, at 5. Accordingly, this Report and Recommendation does not further address
     those requested costs.



                                                         -4-
Case 6:17-cv-00171-PGB-LRH Document 311 Filed 06/19/20 Page 5 of 25 PageID 15057



     of narrowing the issues in dispute, Siemens has agreed to drop those amounts—totaling $1,500.00.”

     Doc. 310, at 3 n.4.

             Based on Siemens’ response that it will voluntarily forego collection of these costs, I

     respectfully recommend that the Court sustain MidAmerica’s objection in this regard and reduce

     the amount of requested costs by $1,500.00. See also Blitz Telecom Consulting, LLC v. Peerless

     Network, Inc., No. 6:14-cv-307-Orl-40GJK, 2016 WL 7325544, at *2 (M.D. Fla. Aug. 31, 2016)

     (“[A] majority of district courts in this Circuit have concluded pro hac vice fees are not recoverable

     under § 1920.”) (collecting authority), report and recommendation adopted, 2016 WL 7446390

     (M.D. Fla. Oct. 4, 2016), aff’d, 727 F. App’x 562 (11th Cir. 2018).

             B.      Fees for Printed or Electronically Recorded Transcripts.

             Siemens seeks $66,473.77 in fees for printed or electronically recorded transcripts

     necessarily obtained for use in the case, which includes transcripts for video depositions and trial

     transcripts. Doc. 301-1, at 2. MidAmerica asks that the Court reduce the recoverable costs in this

     category to $19,807.05.      Doc. 304, at 5, 8.    Each of MidAmerica’s specific arguments are

     addressed in turn, below.

                     1.     Costs of Video Depositions.

             Siemens’ requested costs for printed or electronically recorded transcripts necessarily

     obtained for use in the case includes the following costs incurred for video depositions conducted

     in this case:



                  Date             Deponent               Costs Sought          Record Citation
            7/10/2018 &
                                 Harry Morehead              $3,651.30          Doc. 301-3, at 40
             7/11/2018
            7/10/2018 &     Harry Morehead (video
                                                             $975.00            Doc. 301-3, at 47
             7/11/2018              fees)




                                                       -5-
Case 6:17-cv-00171-PGB-LRH Document 311 Filed 06/19/20 Page 6 of 25 PageID 15058




           11/8/2018        Harry Morehead                $356.20       Doc. 301-3, at 43

           7/26/2018        John/Jack Kenny               $3,637.60    Doc. 301-3, at 4 & 5

           7/27/2018        John/Jack Kenny               $3,127.25    Doc. 301-3, at 6 & 7

           8/29/2018          Guido Schuld                $2,091.50   Doc. 301-3, at 20 & 21

           8/30/2018          Guido Schuld                $1,662.75   Doc. 301-3, at 22 & 23

           11/06/2018         Mark Confer                 $1,464.00     Doc. 301-3, at 41

           11/07/2018       Wolfgang Streer               $619.20       Doc. 301-3, at 42

           12/11/2018      Frank Hannemann                $4,644.75      Doc. 301-3, at 8
                        Frank Hannemann (video
           12/11/2018                                     $2,250.00      Doc. 301-3, at 9
                               charges)
           12/12/2018      Frank Hannemann                $3,532.80     Doc. 301-3, at 10
                            Frank Hannemann
           12/12/2018                                     $1,650.00     Doc. 301-3, at 11
                          (videographer charge)
           12/19/2018          Lars Scott                 $2,681.00     Doc. 301-3, at 12
                         Lar Scott (videographer
           12/19/2018                                     $1,105.00     Doc. 301-3, at 13
                                charges)
           1/18/2019        Herbert Kosstrin              $2,737.05     Doc. 301-3, at 14
                             Herbert Kosstrin
           1/18/2019                                      $837.50       Doc. 301-3, at 15
                          (videographer charges)
                        John/Jack Kenny (30(b)(6)
           1/29/2019                                      $2,543.30     Doc. 301-3, at 16
                               deposition))
                        John/Jack Kenny (30(b)(6)
           1/29/2019                                      $880.00       Doc. 301-3, at 17
                          deposition video fees))
                        John/Jack Kenny (30(b)(6)
           1/30/2019                                      $2,242.75     Doc. 301-3, at 18
                               deposition))
                        John/Jack Kenny (30(b)(6)
           1/30/2019                                      $710.00       Doc. 301-3, at 19
                          deposition video fees))
           10/17/2018        Rolf Ruesseler               $1,164.75     Doc. 301-3, at 24

           10/18/2018        Rolf Ruesseler               $1,118.75     Doc. 301-3, at 25
                          Rolf Ruesseler (video
           1/24/2019                                      $340.00       Doc. 301-3, at 26
                                charges)
           1/24/2019         Rolf Ruesseler               $1,036.05     Doc. 301-3, at 27

           1/24/2019         Rolf Ruesseler               $1,199.65     Doc. 301-3, at 28




                                                    -6-
Case 6:17-cv-00171-PGB-LRH Document 311 Filed 06/19/20 Page 7 of 25 PageID 15059



                              Stephen Jenkins (video
              2/01/2019                                            $742.50             Doc. 301-3, at 29
                                      fees)
              2/01/2019           Stephen Jenkins                 $1,939.70            Doc. 301-3, at 30

              2/07/2019      John a. Williams, Ph.D. 3            $1,964.95            Doc. 301-3, at 31

              2/04/2019              Nancy Smith                  $2,763.50            Doc. 310-3, at 32

              2/04/2019      Nancy Smith (video fees)             $2,034.97            Doc. 301-3, at 33

             10/17/2018 Rolf Ruessler (video fees)                 $695.50             Doc. 301-3, at 34

             10/18/2018 Rolf Ruessler (video fees)                 $600.50             Doc. 301-3, at 35

              1/23/2019      Rolf Ruessler (video fees)            $648.00             Doc. 301-3, at 36
                              John A. Williams (video
                 2/7/2019                                          $790.50             Doc. 301-3, at 37
                                       fees)
              8/29/2018      Guido Schuld (video fees)             $227.50             Doc. 301-3, at 38

              8/30/2018      Guido Schuld (video fees)             $253.00             Doc. 301-3, at 39
            11/06/2018- Video fees: Confer, Street,
                                                                   $975.00             Doc. 301-3, at 48
            11/08/2018          Morehead
              TOTAL:                                             $61,893.77 4


             MidAmerica argues that Siemens has not demonstrated why conducting these depositions

     by video was necessary in this case; therefore, MidAmerica asks the Court to reduce the taxable

     costs to $19,807.05. Doc. 304, at 7–9. MidAmerica notes that none of these video depositions

     were used at trial. Id. at 9.

             Siemens responds that “the taxation of video depositions is allowable under 28 U.S.C. §

     1920 where the depositions were noticed for videotaping and the non-prevailing party did not object



             3
              In its filings, Siemens states that this particular invoice relates to the deposition of Stephen Jenkins.
     Doc. 301-3, at 2. However, the invoice lists John A. Williams, Ph.D. as the deponent. Doc. 301-3, at 31.
             4
                The remainder of the costs that Siemens seeks to recover in the category of printed or electronically
     recorded transcripts necessarily obtained for use in the case are costs for real-time and expedited trial
     transcripts, totaling $4,580.00. See Doc. 301-3, at 3. The recoverability of such costs is discussed infra, §
     (III)(B)(3).


                                                           -7-
Case 6:17-cv-00171-PGB-LRH Document 311 Filed 06/19/20 Page 8 of 25 PageID 15060



     at the time.” Doc. 310, at 4. Siemens also points out that MidAmerica was the party that noticed

     15 of the 22 depositions at issue, all of which included video, and MidAmerica cannot now complain

     that those depositions were videotaped. Id. at 5. Siemens noticed the 7 remaining depositions as

     video depositions, and MidAmerica failed to object. Id. Finally, Siemens counters MidAmerica’s

     argument regarding calling the witnesses at trial; noting the presiding District Judge’s preferences

     that witnesses testify in person and that the depositions were taken before the scope of this case was

     narrowed to Siemens’ counterclaim. Id.

             The Eleventh Circuit has noted that:

             In determining whether the costs of recording a deposition may be taxed under §
             1920, a district court must decide the factual question of whether the deposition was
             necessarily obtained for use in a case. See EEOC v. W & O, Inc., 213 F.3d 600,
             620–21 (11th Cir. 2000). Where the deposition costs were incurred for the
             prevailing parties’ convenience, such as to aid in thorough preparation or for the
             purposes of investigation only, the costs are not recoverable. Id. at 620. Although
             use of a deposition at trial or in a summary judgment motion tends to show that the
             deposition was necessarily obtained for use in a case, such a showing is not necessary
             to be taxable. Id. at 621. Thus, even where a deposition is not ultimately used as
             part of a prevailing party’s case, we have held that the costs of the deposition are
             taxable under § 1920 where no evidence shows that the deposition was unrelated to
             an issue in the case at the time it was taken. Id. at 622. Where a party notices a
             deposition to be recorded by both stenographic and non-stenographic means, and no
             objection is raised at that time as to the method of recordation, pursuant to Fed. R.
             Civ. P. 26(c), a court can award the cost of conducting the deposition in the manner
             noticed. See Morrison v. Reichhold Chems., Inc., 97 F.3d 460, 464–65 (11th Cir.
             1996) (holding that costs for a video deposition are properly taxable under 28 U.S.C.
             § 1920).

     Watson v. Lake Cty., 492 F. App’x 991, 996–997 (11th Cir. 2012). 5

             On review, Siemens’ position is more persuasive. As Siemens argues, taxation of costs of

     video depositions is allowable under § 1920. See id.; see also Morrison, 97 F.3d at 465 (“[W]hen

     a party notices a deposition to be recorded by nonstenographic means, or by both stenographic and


             5
                 Unpublished opinions of the Eleventh Circuit are cited as persuasive authority. See 11th Cir. R.
     36-2.



                                                          -8-
Case 6:17-cv-00171-PGB-LRH Document 311 Filed 06/19/20 Page 9 of 25 PageID 15061



     nonstenographic means, and no objection is raised at that time by the other party to the method of

     recordation pursuant to Federal Rule of Civil Procedure 26(c), it is appropriate under § 1920 to

     award the cost of conducting the deposition in the manner noticed.”). Moreover, there is nothing

     in the record to suggest that MidAmerica lodged an objection to conducting the depositions at issue

     by video. See Escarra v. Regions Bank, No. 2:07-cv-08-FtM-29DNF, 2010 WL 11507144, at *2

     (M.D. Fla. Jan. 25, 2010) (“The Plaintiff does not assert that she objected to the depositions being

     taken by video, therefore, the costs are taxable.”), report and recommendation adopted, 2010 WL

     11507125 (M.D. Fla. Feb. 18, 2010). And, Siemens has provided sufficient argument and authority

     as to why the video depositions were necessarily obtained for use in this case, including that the

     majority of the witnesses were outside the subpoena power of the Court. 6 See Doc. 310, at 6 n.5;

     see also Allstate Ins. Co. v. Plambeck, 66 F. Supp. 3d 782, 791 (N.D. Tex. 2014) (finding video

     deposition testimony necessarily obtained for use in the case given the nature of the litigation, as

     well as the possibility that individual defendants would not appear at trial or be within the subpoena

     power of the court). Further, I note that most of these deposition transcripts were used in support

     of the parties’ motions for summary judgment. 7 See W & O, 213 F.3d at 621 (“A district court may

     tax costs associated with the depositions submitted by the parties in support of their summary

     judgment motions.”). Finally, “no evidence shows that the deposition[s] [were] unrelated to an



             6
               I note that some courts have found that the relevant inquiry is: “(1) whether the depositions were
     noticed to be recorded by both stenographic and nonstenographic means, (2) whether Plaintiff objected at the
     time, and (3) whether the depositions (not the type of recording) was necessary to the case.” Awwad v.
     Largo Med. Ctr., Inc., No. 8:11-cv-1638-T-24, 2013 WL 6198856, at *3 (M.D. Fla. Nov. 27, 2013) (emphasis
     added) (citing Wood v. Green, 2010 WL 1380154, at *3 (N.D. Fla. Mar. 31, 2010)). MidAmerica has not
     argued that the depositions were not necessary to the case, instead only arguing that the depositions need not
     have been conducted by video.
             7
               Both parties relied on testimony from the depositions in support of their dispositive motions and
     responses in opposition thereto. See Docs. 146, 147, 148, 149, 150, 156, 157, 158, 161, 163, 166, 167, 197,
     199, 202, 206, 207. The Court also cited to several of these deposition transcripts. See Docs. 188, 189,
     191, 203, 208.


                                                          -9-
Case 6:17-cv-00171-PGB-LRH Document 311 Filed 06/19/20 Page 10 of 25 PageID 15062



      issue in the case at the time [they were] taken.” See Watson, 492 F. App’x at 996–97; see also

      W&O, 213 F.3d at 621.

              Accordingly, I recommend that the Court overrule MidAmerica’s general objection to all of

      the costs related to conducting these depositions by video.

                      2.       Fees Associated with Video Depositions. 8

              MidAmerica next argues that Siemens is not entitled to recover fees in connection with the

      video depositions for expedited transcripts, court reporter fees, real-time transcription fees, and

      litigation package fees, because these fees were incurred solely for the convenience of counsel.

      Doc. 304, at 10–11. 9

              Siemens, on the other hand, contends that each of these costs is recoverable because they are

      each part of the bundle that the court reporting service included in the deposition package. Doc.

      310, at 6. Siemens argues that a transcript could not have been prepared without a court reporter.

      Id. Siemens further argues that real-time transcription was necessary “in view of the complex and



              8
                 According to the amended bill of costs, Siemens and MidAmerica have come to an agreement on
      some of the proposed costs associated with the video depositions. Doc. 301. First, Siemens states that it
      will forego recovery of costs for shipping and handling related to the deposition transcripts. Id. at 1. On
      review of the invoices for the deposition transcripts, it appears that Siemens has removed all of the deposition
      charges related to shipping and handling. See Doc. 301-3. Therefore, shipping and handling charges as it
      relates to the depositions are not further discussed in this Report and Recommendation.
              Second, Siemens states that it has “agreed to remove . . . separate video synchronization for the
      deposition transcripts.” Doc. 301, at 1. On review of the deposition invoices, however, some of those
      invoices still include charges for video synchronization and/or digitization. Therefore, absent some
      additional explanation from Siemens as to why some of those charges remain, and based on Siemens’
      representation that it has agreed to remove such charges, those charges are further addressed in detail infra.
              9
                I note that MidAmerica attempts to litigate the issue of fees associated with the depositions by
      example, pointing only to the deposition of Jack Kenny to argue that Siemens seeks non-recoverable fees in
      this case. See Doc. 304, at 9–10. MidAmerica is cautioned that litigating by example in this respect is not
      well taken, in particular because MidAmerica is challenging charges related to at least 13 separate persons
      deposed over several different dates. It is MidAmerica’s burden to demonstrate that the costs requested by
      Siemens are not taxable; it is not the Court’s job to identify each objectionable record for it. Nonetheless,
      the undersigned has gone through each invoice submitted by Siemens, and will recommend the exclusion of
      costs not covered by § 1920.


                                                           - 10 -
Case 6:17-cv-00171-PGB-LRH Document 311 Filed 06/19/20 Page 11 of 25 PageID 15063



      highly technical subject matter . . . as well as for some witnesses for which there were translators.”

      Id. Siemens also contends that rough copies and expediting were necessary for briefing numerous

      pretrial motions. Doc. 310, at 6.

              I recommend that the Court sustain MidAmerica’s objections in part and overrule the

      objections in part. First, as it relates to fees for expedited or rough transcripts, costs associated with

      expedited transcripts should not be taxed as a matter of course. See Maris Dist. Co. v. Anheuser–

      Busch, Inc., 302 F.3d 1207, 1226 (11th Cir. 2002). However, a prevailing party may recover

      expedited shipping costs by showing that either necessity or extraordinary circumstances justified

      that expense. George v. Fla. Dept. of Corr., No. 07–80019–CIV, 2008 WL 2571348, at *5 (S.D.

      Fla. May 23, 2008).

              In its response to MidAmerica’s objections, Siemens argues, without citation to any

      authority, that “rough copies and expediting was necessary for the briefing of the numerous pre-trial

      motions.” Doc. 310, at 6. Without more, I find this explanation insufficient to demonstrate that

      expedited or rough drafts of transcripts were necessary in this case, in particular because Siemens

      does not identify what pre-trial motions rendered such expedited transcripts necessary. 10 Cf.

      Andrews v. Autoliv Japan, Ltd., No. 1:14-CV-3432-WSD, 2017 WL 2805868, at *2 (N.D. Ga. June

      29, 2017) (declining costs for expedited transcript of deposition that took place 48 days before

      summary judgment deadline); Perfect Web Techs., Inc. v. Infousa, Inc., No. 07-80286-CIV, 2009

      WL 2407689, at *10 (S.D. Fla. Aug. 4, 2009) (finding that because the parties had seven months to

      conduct discovery from when the Court issued the scheduling order, “there was adequate time for


              10
                 Based on the invoices, it appears that all of the depositions took place between July 2018 and
      February 2019. Siemens does not identify which pre-trial motions required expedited transcripts, or why.
      Insofar as the summary judgment deadline was February 19, 2019, I note that only five of the depositions at
      issue—Kenny, Ruesseler, Jenkins, Williams, and Smith—took place within the month prior to that deadline.
      Nonetheless, because Siemens does not address the individual depositions, or explain why a rough draft or
      expedited transcripts were necessary for same, the undersigned declines to further address this issue.



                                                         - 11 -
Case 6:17-cv-00171-PGB-LRH Document 311 Filed 06/19/20 Page 12 of 25 PageID 15064



      the depositions to be conducted in a non-expedited manner,” and declining to award such costs);

      Philadelphia Am. Life Ins. Co. v. Buckles, No. 6:07-cv-1743-Orl-22DAB, 2009 WL 10671238, at

      *2 (M.D. Fla. June 26, 2009) (finding reliance on “rough draft depositions for a mediation within

      six days, and rough drafts within a week of the depositions of the parties’ experts; as well as

      depositions taken within three weeks of the summary judgment deadline” was insufficient to justify

      imposition of costs for rough and expedited transcripts).

             Second, as it relates to real-time transcription fees charged for the depositions, I recommend

      that the Court sustain MidAmerica’s objection. “[C]osts incurred for the convenience of counsel,

      such as for realtime, are not taxable.” Lehman Bros. Holdings v. Hirota, No. 8:06-cv-2030-T-

      24MSS, 2010 WL 3043653, at *4 (M.D. Fla. July 30, 2010); see also Faucette v. Nat’l Hockey

      League, No. 8:04-cv-2185-T-24EAJ, 2006 WL 4877553, at *2 (M.D. Fla. July 19, 2006).

             Third, I recommend that the Court sustain MidAmerica’s objection to the litigation package

      fees. “Charges for condensed transcripts, summaries, scanning, and CD litigation packages are

      typically not recoverable because they are costs incurred for the party’s convenience.” See HRCC,

      Ltd. v. Hard Rock Cafe Int’l (USA), Inc., No. 6:14-cv-2004-Orl-40KRS, 2018 WL 1863778, at *11

      (M.D. Fla. Mar. 26, 2018), report and recommendation adopted, 2018 WL 1863779 (M.D. Fla. Apr.

      13, 2018) (citations omitted); see also Johnston v. Borders, No. 6:15-cv-936-Orl-40DCI, 2017 WL

      1968352, at *5 (M.D. Fla. Apr. 24, 2017) (recommending court deny collection of litigation package

      fees related to depositions because the defendants had not met their burden of providing sufficient

      information to justify the costs, or whether those costs were incurred solely for the convenience of

      counsel), report and recommendation adopted, 2017 WL 1957278 (M.D. Fla. May 11, 2017).

             Fourth, as it relates to the court reporter fees for attendance at said depositions, I recommend

      that the Court overrule MidAmerica’s objection. Several district courts have concluded that such




                                                      - 12 -
Case 6:17-cv-00171-PGB-LRH Document 311 Filed 06/19/20 Page 13 of 25 PageID 15065



      fees are taxable. See, e.g., M. by & through C.M. v. Walt Disney Parks & Resorts US, Inc., No.

      6:14-cv-1895-Orl-22GJK, 2017 WL 3034066, at *10 (M.D. Fla. July 18, 2017) (citing Smith v.

      Conner, No. 8:12-cv 52-T-30AEP, 2014 WL 1652419, at *1 (M.D. Fla. Apr. 23, 2014); Ferguson

      v. Bombardier Serv. Corp., No. 8:03-cv-539-T-31DAB, 2007 WL 601921, *3 (M.D. Fla. Feb. 21,

      2007)); see also Schwarz v. Vill. Ctr. Cmty., No. 5:12-cv-177-Oc-34PRL, 2017 WL 9362897, at *2

      & n.4 (M.D. Fla. Oct. 31, 2017) (“The appearance of the court reporter at the deposition is necessary

      and directly related to preparing the transcript.”), report and recommendation adopted, 2018 WL

      495344 (M.D. Fla. Jan. 22, 2018); Perfect Web Techs., 2009 WL 2407689, at *10 (“recovery of the

      stenographer’s attendance fee should be permitted”). Accordingly, absent contrary authority by

      MidAmerica, which MidAmerica cites none, I recommend that the Court find that court report

      attendance fees are recoverable in this case. In addition, “[t]he videographer’s fees are also taxable

      as a part of the cost of a videotaped deposition.” PODS Enters., LLC v. U-Haul Int'l, Inc., No.

      8:12-cv-01479-T-27, 2015 WL 5021668, at *1 (M.D. Fla. Aug. 24, 2015) (citing Fantroy v. Publix

      Super Markets, Inc., No. 8:12-cv-1940-T-33EAJ, 2014 WL 408426, at *2–3 (M.D. Fla. Feb. 3,

      2014)).

                Finally, although MidAmerica does not raise this issue in its motion, Siemens states that it

      has “agreed to remove . . . separate video synchronization for the deposition transcripts.” Doc. 301,

      at 1. On review of the deposition invoices, however, although Siemens has removed charges for

      video synchronization from some of those invoices, see Doc. 301-3, at 2–3, 5, 7, 15, 17, 19 (video

      synchronization charges removed), Siemens has not removed the video synchronization charges

      from others, see Doc. 301-3, at 2–3, 9, 13, 23, 26, 29, 33–39, 47, 48 (video synchronization charges

      not removed). 11 Based on Siemens’ representation that it has agreed to remove such charges from


                11
               The undersigned determined which invoices still included charges for synchronization/digitization
      by comparing the summary of the costs sought to be collected by Siemens as it relates to each deposition, see


                                                         - 13 -
Case 6:17-cv-00171-PGB-LRH Document 311 Filed 06/19/20 Page 14 of 25 PageID 15066



      its proposed costs, the undersigned will recommend that the Court decline to tax these costs, as

      detailed in the chart below. See also Awwad v. Largo Med. Ctr., Inc., No. 8:11‐cv‐1638‐T‐24, 2013

      WL 6198856, at *3 (M.D. Fla. Nov. 27, 2013) (video synchronization not taxable cost under § 1920)

      (collecting cases).     Insofar as some of these charges are for video synchronization and/or

      digitization, I will likewise recommend that the Court decline to tax these costs. See GEICO Gen.

      Ins. Co. v. Gould, No. 8:12-cv-1066-T-35TBM, 2015 WL 12838847, at *3 (M.D. Fla. Feb. 13, 2015)

      (digitizing and synchronizing video depositions not recoverable under § 1920) (collecting

      authority).

              In sum, I recommend that the Court sustain MidAmerica’s objections to the charges for

      rough draft and expedited transcripts; real-time transcription; and litigation package fees. I further

      recommend that the Court decline to award costs for video synchronization/digitization. Therefore,

      I recommend that the Court reduce Siemens’ requested taxable costs as it relates to the depositions

      as follows:


                                                                                                Total
                               Record Citation                          Objectionable
               Deponent                        Costs Sought                                  Reduction in
                                  (Invoice)                                Costs
                                                                                                Costs
                                                                        $984.00 (rough        $1,135.80
                                                                        draft over-the-
                                                                             weekend
           Harry Morehead Doc. 301-3, at 40            $3,651.30            expedite);
                                                                             $151.80
                                                                           (condensed
                                                                            transcript)
                                                                        $504.90 (5-day         $1,254.60
                                                                            delivery);
                                                                             $382.50
                               Doc. 301-3, at 4
           John/Jack Kenny                             $3,637.60            (real-time
                                     &5
                                                                         transcription);
                                                                        $367.20 (rough
                                                                            transcript)


      Doc. 301-3, at 2–3, with the invoices for the respective depositions, see Doc. 301-3, at 4–48.



                                                          - 14 -
Case 6:17-cv-00171-PGB-LRH Document 311 Filed 06/19/20 Page 15 of 25 PageID 15067



                                                              $429.00 (5-day      $1,066.00
                                                            delivery); $325.00
                            Doc. 301-3, at 6                      (real-time
          John/Jack Kenny                       $3,127.25
                                  &7                           transcription);
                                                              $312.00 (rough
                                                                 transcript)
                                                            $450.00 (real-time    $882.50
                                                                  services);
                            Doc. 301-3, at 20                 $400.00 (rough
           Guido Schuld                         $2,091.50
                                  & 21                              draft);
                                                            $32.50 (litigation
                                                                package fee)
                                                            $355.50 (real-time    $1,029.00
                                                            services); $316.00
                                                               (rough draft);
                            Doc. 301-3, at 22
           Guido Schuld                         $1,662.75    $32.50 (litigation
                                  & 23
                                                                package fee);
                                                              $325.00 (video
                                                                 digitizing)
                                                              $561.00 (rough      $561.00
           Mark Confer      Doc. 301-3, at 41   $1,464.00    draft transcript –
                                                                 same day)
                                                             $1,065.60 (5-day     $2,286.60
                                                                  delivery);
                                                                   $610.50
              Frank
                            Doc. 301-3, at 8    $4,644.75         (real-time
            Hannemann
                                                               transcription);
                                                              $610.50 (rough
                                                                 transcript)
                                                                                  $225.00
              Frank                                              $225.00
                            Doc. 301-3, at 9    $2,250.00
            Hannemann                                       (videosynch/tape)
                                                             $859.20 (5-day       $1,843.70
                                                                 delivery);
                                                                  $492.25
              Frank
                            Doc. 301-3, at 10   $3,532.80        (real-time
            Hannemann
                                                              transcription);
                                                             $492.25 (rough
                                                                transcript)
                                                             $796.25 (2-day       $1,396.50
                                                            delivery); $306.25
                                                                 (real-time
             Lars Scott     Doc. 301-3, at 12   $2,681.00
                                                              transcription);
                                                             $294.00 (rough
                                                                transcript)
                                                                                  $225.00
                                                                 $225.00
             Lars Scott     Doc. 301-3, at 13   $1,105.00
                                                            (videosynch/tape)




                                                  - 15 -
Case 6:17-cv-00171-PGB-LRH Document 311 Filed 06/19/20 Page 16 of 25 PageID 15068



                                                            $861.25 (2-day      $1,510.50
                                                           delivery); $331.25
                                                                (real-time
          Herbert Kosstrin Doc. 301-3, at 14   $2,737.05
                                                             transcription);
                                                            $318.00 (rough
                                                               transcript)
                                                            $773.50 (2-day      $1,356.60
                                                           delivery); $297.50
          John/Jack Kenny
                                                                (real-time
             (30(b)(6)    Doc. 301-3, at 16    $2,543.30
                                                             transcription);
            deposition))
                                                            $285.60 (rough
                                                               transcript)
                                                             $693.50 (daily     $1,159.00
                                                              delivery fee);
          John/Jack Kenny
                                                           $237.50 (real-time
             (30(b)(6)    Doc. 301-3, at 18    $2,242.75
                                                             transcription);
            deposition))
                                                            $228.00 (rough
                                                               transcript)
                                                           $32.50 (litigation   $472.50
                                                              package fee);
           Rolf Ruesseler Doc. 301-3, at 24    $1,164.75
                                                           $440.00 (real-time
                                                           & rough services)
                                                           $32.50 (litigation   $452.50
                                                              package fee);
           Rolf Ruesseler Doc. 301-3, at 25    $1,118.75
                                                           $420.00 (real-time
                                                           & rough services)
                                                                                $340.00
                                                           $340.00 (video –
           Rolf Ruesseler Doc. 301-3, at 26    $340.00
                                                           MPEG/Digitizing)
                                                                  $192.05       $606.45
                                                                (expedited
                                                                transcript);
                                                           $207.70 (real-time
           Rolf Ruesseler Doc. 301-3, at 27    $1,036.05
                                                           services); $174.20
                                                              (rough draft);
                                                           $32.50 (litigation
                                                              package fee)
                                                                  $232.30       $735.05
                                                                (expedited
                                                                transcript);
                                                           $255.75 (real-time
           Rolf Ruesseler Doc. 301-3, at 28    $1,199.65
                                                           services); $214.50
                                                              (rough draft);
                                                           $32.50 (litigation
                                                               package fee)
                                                                  $125.00       $742.50
                                                            (expedited video
          Stephen Jenkins
                          Doc. 301-3, at 29    $742.50           services)
            (video fees)
                                                            $617.50 (video –
                                                               digitizing &


                                                 - 16 -
Case 6:17-cv-00171-PGB-LRH Document 311 Filed 06/19/20 Page 17 of 25 PageID 15069



                                                                              transcript
                                                                           synchronization)

                                                                                 $322.00            $1,015.70
                                                                               (expedited
                                                                               transcript);
                                                                          $359.60 (real-time
            Stephen Jenkins Doc. 301-3, at 30            $1,939.70
                                                                          services); $301.60
                                                                             (rough draft);
                                                                          $32.50 (litigation
                                                                              package fee)
                                                                                 $430.40            $1,171.40
                                                                               (expedited
                                                                               transcript);
           John a. Williams,                                              $381.50 (real-time
                             Doc. 301-3, at 31           $1,964.95
               Ph.D. 12                                                   services); $327.00
                                                                             (rough draft);
                                                                          $32.50 (litigation
                                                                              package fee)
                                                                          $139.50 (real-time         $314.70
                                                                          services); $130.20
              Nancy Smith       Doc. 301-3, at 32        $2,763.50           (rough draft);
                                                                          $45.00 (litigation
                                                                                package)
                                                                           $250.00 (video –          $250.00
              Nancy Smith
                                Doc. 301-3, at 33        $2,034.97              transcript
              (video fees)
                                                                           synchronization)
                                                                           $617.50 (video –          $617.50
             Rolf Ruesseler                                                   digitizing &
                            Doc. 301-3, at 34             $695.50
              (video fees)                                                      transcript
                                                                           synchronization)
                                                                           $522.50 (video –          $522.50
             Rolf Ruesseler                                                   digitizing &
                            Doc. 301-3, at 35             $600.50
              (video fees)                                                      transcript
                                                                           synchronization)
                                                                           $570.00 (video –          $570.00
             Rolf Ruesseler                                                   digitizing &
                            Doc. 301-3, at 36             $648.00
              (video fees)                                                      transcript
                                                                           synchronization)
                                                                           $712.50 (video –          $712.50
           John A. Williams                                                   digitizing &
                            Doc. 301-3, at 37             $790.50
              (video fees)                                                      transcript
                                                                           synchronization)
                                                                                                     $227.50
             Guido Schuld                                                  $227.50 (video –
                           Doc. 301-3, at 38              $227.50
              (video fees)                                                   digitizing &


              12
                In its filings, Siemens states that this particular invoice relates to the deposition of Stephen Jenkins.
      Doc. 301-3, at 2. However, the invoice lists John A. Williams, Ph.D. as the deponent. Doc. 301-3, at 31.



                                                            - 17 -
Case 6:17-cv-00171-PGB-LRH Document 311 Filed 06/19/20 Page 18 of 25 PageID 15070



                                                                      transcript
                                                                   synchronization)

                                                                    $78.00 (video         $253.00
                                                                      services –
                                                                      expedited)
            Guido Schuld
                          Doc. 301-3, at 39         $253.00        $175.00 (video –
             (video fees)
                                                                     digitizing &
                                                                       transcript
                                                                   synchronization)
                                                                                          $975.00
           Harry Morehead                                          $975.00 (synch
                          Doc. 301-3, at 47         $975.00
             (video fees)                                            per hour)
                                                                                        $25,910.60
              TOTAL:



                     3.      Fees for Expedited or Real-Time Trial Transcripts.

             In the Eleventh Circuit, costs associated with expedited trial transcripts are not permitted as

      a matter of course. See Maris Distributing Co. v. Anheuser-Busch, Inc., 302 F.3d 1207, 1226 (11th

      Cir. 2002). However, these costs may be awarded when the length and complexity of the case

      make them necessary. See id. A party may recover trial transcript costs only where the transcripts

      are “indispensable” to the case. Id.

             MidAmerica challenges Siemens’ requested costs of $4,580.00 for expedited (daily) copies

      of the trial transcripts. Doc. 304, at 11. Siemens contends that the expedited trial transcripts were

      necessary in this case as follows:

             Siemens used these transcripts for its trial preparations, including to prepare for
             cross-examination of witnesses and for closing argument. Siemens also used the
             transcripts to identify representations C2L’s counsel made in opening statement and
             specific testimony given by C2L’s witness, for the purpose of addressing, debunking
             and emphasizing these representations and statements during closing argument.
             Further, Siemens used the daily transcripts to make certain that none of C2L’s
             representations and testimony were misstated during closing, and to identify
             documents for use as exhibits in closing that would underscore the fallacy of C2L’s
             affirmative defense.




                                                      - 18 -
Case 6:17-cv-00171-PGB-LRH Document 311 Filed 06/19/20 Page 19 of 25 PageID 15071



      Doc. 310, at 7. Siemens also points out that MidAmerica itself ordered daily transcripts; that both

      parties used the trial transcripts in post-trial motion practice; and that Siemens anticipates utilizing

      the transcripts related to MidAmerica’s appeal. Id. at 7–8.

             On review, I find Siemens’ position persuasive. As Siemens suggests, the trial transcripts

      were utilized by the parties in post-trial motion practice. Docs. 298, 303, 305. See Cadle v. Geico

      General Ins. Co., No. 6:13-cv-1591-Orl-31GJK, 2015 WL 4352048 at *7 (M.D. Fla. July 14, 2015)

      (awarding cost of trial transcripts because they were necessary for responding to post-trial motions);

      Snow v. Bos. Mut. Life Ins. Co., No. 3:11-CV-813-MEF WO, 2014 WL 641879, at *3 (M.D. Ala.

      Feb. 19, 2014) (same); Denton v. DaimlerChrysler Corp., 645 F. Supp. 2d 1215, 1228 (N.D. Ga.

      2009) (same). Accordingly, I recommend that based on Siemens’ explanation that the daily trial

      transcripts were necessary in this case, including for daily trial preparation, post-trial motion

      practice, and as it relates to MidAmerica’s appeal, that the Court find an award of the daily trial

      transcripts permissible in this case. Therefore, I recommend that the Court overrule MidAmerica’s

      objections in this regard.

             C.      Fees for Exemplification and Costs of Making Copies.

             Costs for making copies of any materials necessarily obtained for use in the case are taxable.

      28 U.S.C. § 1920(4). “To recover for photocopy expenses, a prevailing party must produce

      adequate documentation to show that the copies at issue were reasonably intended for use in the

      case.” George v. GTE Directories Corp., 114 F. Supp. 2d 1281, 1299 (M.D. Fla. 2000) (citing W

      & O, Inc., 213 F.3d at 623). “In evaluating copy costs, a district court should consider whether the

      prevailing party could have ‘reasonably believed’ that it was necessary to copy the documents at

      issue.” Watson, 492 F. App’x at 997 (citing W & O, Inc., 213 F.3d at 623). However, “[a]ctual




                                                       - 19 -
Case 6:17-cv-00171-PGB-LRH Document 311 Filed 06/19/20 Page 20 of 25 PageID 15072



      use of the information contained in the document copied is not a prerequisite to finding that it was

      necessary to copy the document.” Id. (citing W & O, Inc., 213 F.3d at 623).

             Here, MidAmerica challenges two categories of copying costs: (1) fees for blowback

      printing and copying ($38,358.51); and (2) fees for e-discovery services ($1,187.40). Doc. 304, at

      12–15. These categories will be addressed in turn.

                          1. Blowback Printing and Copying.

             MidAmerica first argues that Siemens is not entitled to the $38,358.51 requested in blowback

      printing and copying costs (Doc. 301-5, at 2), because “Siemens made absolutely no attempt to

      demonstrate how any of the copies were necessary for trial as opposed to simply convenient for

      Siemens’ counsel, and instead, simply lists the costs with a conclusory statement that the documents

      were necessary to comply with the Court’s orders.” Doc. 304, at 12–13. MidAmerica also argues

      that the invoices provided by Siemens fail to “provide any indication of what documents were even

      printed.” Id. at 13. In addition, MidAmerica argues that the invoices impermissibly include

      charges for index tabs, Redweld files, binders, and technical labor, all of which are not recoverable

      under § 1920. Id.

             In response, Siemens asserts that “all of these copying costs were necessary to comply with

      the local rules and the direct order from this Court as to how to present exhibits at trial.” Doc. 310,

      at 8–9 (citing Local Rule 3.07; Doc. 69). Siemens also argues that MidAmerica attempts to narrow

      the scope of this case to Siemens’ counterclaim; however, prior to the narrowing of the scope of this

      case, the parties’ joint pretrial statement identified over a dozen witnesses and hundreds of exhibits

      on each side, rendering the subject costs taxable. Id. at 9.

             “The party seeking recovery of photocopying costs must come forward with evidence

      showing the nature of the documents copied, including how they were used or intended to be used




                                                       - 20 -
Case 6:17-cv-00171-PGB-LRH Document 311 Filed 06/19/20 Page 21 of 25 PageID 15073



      in the case.”   Helms v. Wal-Mart Stores, Inc., 808 F. Supp. 1568, 1570 (N.D. Ga. 1992) (citations

      omitted), aff’d, 998 F.2d 1023 (11th Cir. 1993). Here, Siemens fails to address the blowback

      printing and copying costs with any specificity. It is entirely unclear from the proposed bill of

      costs, Siemens’ invoices filed in support, and Siemens’ response to MidAmerica’s motion what

      documents were copied and why those copies were necessary in this case. Inasmuch as Siemens

      references the Court’s Case Management and Scheduling Order (Doc. 69), it is entirely unclear from

      Siemens’ response what copies were made in compliance with that Order or which invoices relate

      to such copies. See Doc. 310. Therefore, without more, I find Siemens’ conclusory explanation

      that the costs for blowback printing and copying were necessary in this case insufficient. See State

      Farm Mut. Auto. Ins. Co. v. Phsyicians Injury Care Ctr., Inc., No. 6:06-cv-1757-Orl-GJK, 2010 WL

      11475708, at *6 (M.D. Fla. Aug. 25, 2010) (“A prevailing party may not simply make

      unsubstantiated claims that such documents were necessary, since the prevailing party alone knows

      for what purpose the copies were made.” (citing Helms, 808 F. Supp. at 1570)); see also Duckworth

      v. Whisenant, 97 F.3d 1393, 1399 (11th Cir. 1996) (noting that general copying costs are “clearly

      nonrecoverable” under § 1920).       Therefore, I respectfully recommend that the Court sustain

      MidAmerica’s objection to the requested costs for blowback printing and copying.

             To the extent that the Court determines that the costs for blowback printing and copying are

      recoverable, MidAmerica is also correct that Siemens has failed to justify recovery for charges

      related to index tabs, Redweld files, binders, and technical labor, charges for which are reflected on

      the subject invoices. In general, “§ 1920 does not authorize recovery of . . . costs for binders, tabs,

      and technical labor.” Watson, 492 F. App’x at 997. Nonetheless, these costs may be recoverable

      if they are incurred in complying with a court order specifically requiring them. See Procaps v.

      Patheon Inc., No. 12-24356-CIV, 2016 WL 411017, at *7 (S.D. Fla. Feb. 2, 2016) (citation omitted);




                                                       - 21 -
Case 6:17-cv-00171-PGB-LRH Document 311 Filed 06/19/20 Page 22 of 25 PageID 15074



      Brown v. Columbia Sussex Corp., No. 8:12-cv-1278-T-27EAJ, 2014 WL 12614502, at *3 (M.D.

      Fla. May 27, 2014) (citation omitted) (“[D]ocuments prepared for the Court’s consideration are

      recoverable, whereas copies obtained only for the convenience of counsel, such as extra copies of

      filed papers, correspondence, and copies of cases are not.”). Siemens does not even address the

      charges for index tabs, Redweld files, binders, and technical labor in its response to MidAmerica’s

      motion, and thus, at the very least, these costs must be declined under § 1920. 13

              For these reasons, I respectfully recommend that the Court sustain MidAmerica’s objection

      to Siemens’ requested costs for blowback printing and copying, and reduce the amount of costs to

      be awarded by $38,358.51. See Doc. 301-5, at 2 (documenting $38,358.51 in blowback printing

      and copy costs).

                           2. E-Discovery Services.

              Finally, MidAmerica objects to Siemens’ request for $1,187.40 in fees for e-discovery

      services, which includes user fees (Doc. 301-5, at 25, 27), hosting charges (Doc. 301-5, at 26, 28),

      and client file sharing hosting (Doc. 301-5, at 29–33). Doc. 304, at 14. MidAmerica contends that

      because Siemens’ requested e-discovery costs are “ancillary costs commonly incurred,” rather than




              13
                   I respectfully recommend that the copying costs for blowback printing and copying ($38,358.51)
      be denied in their entirety for Siemens’ failure to demonstrate that these copies were necessary in this case.
      However, should this Court disagree, and find that the blowback printing and copying costs are recoverable,
      Siemens’ requested costs should at the very least be reduced to remove the charges for index tabs, Redweld
      files, binders, and technical labor, in the total amount of $4,502.23. See Doc. 301-5, at 3 ($56.00 index tabs;
      $67.00 binder; $29.20 binder); Doc. 301-5, at 6 ($21.00 index tab; $11.00 binder); Doc. 301-5, at 7 ($12.60
      index tab; $2.50 Redweld; $11.00 binder); Doc. 301-5, at 8 ($5.25 index tab; $5.00 custom tab; $6.50 binder);
      Doc. 301-5, at 9 ($57.40 index tab); Doc. 301-5, at 10 ($14.70 index tab; $11.00 binder); Doc. 301-5, at 11
      ($11.20 index tab; $15.00 binder; $2.50 Redweld); Doc. 301-5, at 12 ($7.00 index tab; $11.00 binder); Doc.
      301-5, at 13 ($36.75 index tab; $40.00 custom tab; $7.50 binder; $15.00 binder; $35.00 binder); Doc. 301-5,
      at 14 ($11.55 index tab; $7.50 binder); Doc. 301-5, at 15 ($150.00 project management (per hour)); Doc.
      301-5, at 16 ($130.50 tabs; $7.50 file folders; $22.50 labor; $125.00 CD burning); Doc. 301-5, at 18 ($135.00
      non-technical labor); Doc. 301-5, at 20 ($1,023.50 tabs; $72.00 binder; $192.00 binder; $420.00 binder);
      Doc. 301-5, at 21 ($420.00 custom index tabs); Doc. 301-5, at 22–24 ($1,294.08 short term copier rental).



                                                          - 22 -
Case 6:17-cv-00171-PGB-LRH Document 311 Filed 06/19/20 Page 23 of 25 PageID 15075



      costs for “creating the produced documents,” the costs are not recoverable. Id. at 14–15 (relying

      on CBT Flint Partners, LLC, v. Return Path, Inc., 737 F.3d 1320, 1326 (Fed. Cir. 2013)).

             Siemens, on the other hand, points out that the parties entered into an ESI agreement in

      January 2018, in which “they agreed to specific file formats for production, as well as requirements

      for production of metadata and searchable document formats.” Doc. 310, at 9 (citing Docs. 114,

      116). Siemens states that “electronic scanning and imaging of paper documents is the modern-day

      equivalent of ‘exemplification and copies’ of paper” under § 1920. See id. at 10 (collecting cases).

             The parties agree that the Eleventh Circuit has not addressed the issue regarding whether e-

      discovery costs are taxable under § 1920. Docs. 304, 310. As one court in this district has noted,

             The Federal Circuit, applying Eleventh Circuit case law, and a number of district
             courts in this Circuit have considered the issue, and have essentially concluded that
             while the costs of creating electronic copies of documents are generally recoverable
             under § 1920(4), the costs of creating and managing a dynamic, indexed and
             searchable databased that allows counsel to search for and within the documents are
             not recoverable under § 1920(4). See, e.g., CBT Flint Partners, LLC v. Return Path,
             Inc., 737 F.3d 1320, 1328–33 (Fed. Cir. 2013) (finding the costs of making electronic
             copies may be recoverable under § 1920(4), but many of the costs associated with
             creating, maintaining, and utilizing the database where the documents are stored are
             not recoverable); [Akanthos Capital Mgmt., LLC v. CompuCredit Holdings Corp., 2
             F. Supp. 3d 1306, 1316 (N.D. Ga. 2014)] (finding the costs of digitizing paper
             documents and converting ESI from a native format may be taxable under § 1920(4),
             but not “the cost of creating a dynamic, indexed and searchable database,” which “is
             nothing more than an efficient, convenient, modern-day version of paper document
             review.”); [United States ex rel. Christiansen v. Everglades Coll., Inc., No. 12-
             60185-CIV-DIMITROULEAS, 2014 WL 11531631 (S.D. Fla. Nov. 13, 2014),]
             (finding the costs of creating and maintaining a litigation database are not
             recoverable under § 1920(4)); Procaps, 2016 WL 411017, at *13 (finding the cost of
             using optical character recognition to search electronic documents is not recoverable
             under § 1920(4)). The undersigned finds these cases persuasive, because they are
             consistent with the limited scope of § 1920(4).

      Blitz Telecom Consulting, 2016 WL 7325544, at *7.

             I agree with the analysis in Blitz Telecom. Accordingly, based on the limited scope of §

      1920(4), I recommend that the Court sustain MidAmerica’s objection to the requested costs for e-




                                                     - 23 -
Case 6:17-cv-00171-PGB-LRH Document 311 Filed 06/19/20 Page 24 of 25 PageID 15076



      discovery services, and reduce the amount of Siemens’ recovery by $1,187.40. See id.; see also

      HRCC, Ltd., 2018 WL 1863778, at *10 (“[W]hile the costs of digitizing paper documents and

      making duplicates of electronic documents are recoverable, many of the other costs associated with

      e-discovery (such as creating and maintaining a dynamic, indexed, and searchable database) are not

      recoverable.”), report and recommendation adopted, 2018 WL 1863779 (M.D. Fla. Apr. 13, 2018);

      Wiand v. Wells Fargo Bank, N.A., No. 8:12-cv-557-T-27EAJ, 2015 WL 12839237, at *10 (M.D.

      Fla. June 10, 2015) (finding e-discovery costs sought, which included “charges for data uploading,

      monthly data hosting, and ‘Tech Time Related to QC,’” were not taxable costs under § 1920), report

      and recommendation adopted, 2016 WL 355490 (M.D. Fla. Jan. 29, 2016).

      IV.    RECOMMENDATIONS.

             For the reasons stated herein, I RESPECTFULLY RECOMMEND that MidAmerica’s

      objections (Doc. 304) to Siemens’ amended Proposed Bill of Costs (Doc. 301) be SUSTAINED in

      part and OVERRULED in part as outlined herein. I recommend that the Court AWARD

      Siemens total costs as follows:

                     1.     $40,563.17 in “Fees for printed or electronically recorded transcripts

                            necessarily obtained for use in the case.”

                     2.     $4,262.88 in “Fees for Witnesses.”

             Therefore, I recommend the Court award Siemens total costs of $44,826.05.       I recommend

      that the remainder of the costs sought by Siemens be denied.

                                          NOTICE TO PARTIES

             A party has fourteen days from this date to file written objections to the Report and

      Recommendation’s factual findings and legal conclusions.           A party’s failure to file written




                                                     - 24 -
Case 6:17-cv-00171-PGB-LRH Document 311 Filed 06/19/20 Page 25 of 25 PageID 15077



      objections waives that party’s right to challenge on appeal any unobjected-to factual finding or legal

      conclusion the district judge adopts from the Report and Recommendation. See 11th Cir. R. 3-1.

             Recommended in Orlando, Florida on June 19, 2020.




      Copies furnished to:

      Presiding District Judge
      Counsel of Record




                                                      - 25 -
